 

Exhibit 10.16

HERBALIFE LTD.
EMPLOYEE STOCK PURCHASE PLAN

(Adopted in March 15, 2007 and Approved by Shareholders April 26, 2007)

Herbalife Ltd. (the “Company”) hereby establishes and adopts the Herbalife Ltd.
Employee Stock Purchase Plan (the “Plan”).

1.PURPOSE

The purpose of the Plan is to provide eligible employees of the Company and its
subsidiaries with an opportunity to participate in the Company’s success by
purchasing the Company’s Common Shares through payroll deductions.  The Company
intends the Plan to qualify as an “employee stock purchase plan” within the
meaning of Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”), and the provisions of the Plan shall be construed in a manner
consistent with the requirements of Section 423 of the Code.  Notwithstanding
the foregoing, a subplan established pursuant to Section 11 hereof shall not be
considered part of the Plan for purposes of Section 423 of the Code.

2.DEFINITIONS

2.1.

“Account” shall mean the account maintained on behalf of the Committee to which
are credited (i) payroll deductions pursuant to Section 6 and (ii) Common Shares
acquired upon exercise of an option pursuant to Section 7.

2.2.

“Authorization Form” shall mean a form established by the Committee authorizing
payroll deductions as set forth in Section 4 and such other terms and conditions
as the Committee from time to time may determine.

2.3.

“Board” shall mean the board of directors of the Company.

2.4.

“Committee” shall mean a committee of one or more members, designated by the
Board to administer the Plan, which may consist of directors, officers or other
employees.

2.5.

“Common Shares” means the Company’s common shares, par value $.001, subject to
adjustment as provided in Section 14.

2.6.

“Compensation” shall mean the regular salary of a Participant from the Company
or a Designated Subsidiary.  Compensation shall be determined prior to the
Employee’s pre-tax contributions pursuant to Section 125 and Section 401(k) of
the Code, and shall exclude bonuses, compensation from the exercise of stock
options or from non-taxable fringe benefits provided by the Company or a
Designated Subsidiary.

2.7.

“Designated Subsidiaries” shall mean Subsidiaries that have been designated by
the Committee from time to time, in its sole discretion, as eligible to
participate in the Plan.

 

--------------------------------------------------------------------------------

2.8.

“Eligible Employee” shall mean any Employee who has completed at least sixty
(60) days of continuous employment with the Company or a Subsidiary excluding:

(a)any Employee who customarily is employed for 20 hours or less per week;

(b)any Employee who customarily is employed for not more than five (5) months in
a calendar year, or

(c)any Employee who would own for purposes of Section 424(b)(3) of the Code,
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company (or of a Subsidiary or parent, if
any).

2.9.

“Employee” means any individual classified as an employee (within the meaning of
Section 3401(c) of the Code) by the Company or a Designated Subsidiary on the
Company’s or such Designated Subsidiary’s payroll records during the relevant
participation period. Individuals classified as independent contractors,
consultants, advisers, or members of the Board or the board of directors of a
Designated Subsidiary are not considered “Employees” solely by virtue of such
station.

2.10.

“Exercise Date” shall mean the last business day of each Offering Period in
which payroll deductions are made under the Plan.

2.11.

“Fair Market Value” per share as of a particular date shall mean the per share
closing sales price of the Common Shares as reported on the New York Stock
Exchange on that date (or if there were no reported prices on such date, on the
last preceding date on which the prices were reported) or, if the Company is not
then listed on the New York Stock Exchange, on such other principal securities
exchange on which the Common Shares are traded.

2.12.

“Offering Date” shall mean the first business day of each Offering Period.

2.13.

“Offering Period” shall mean a period of six (6) months, or such other period of
time as determined from time to time by the Committee.  In no event shall an
Offering Period exceed twenty-seven (27) months.  The first Offering Period
shall commence after shareholder approval of the Plan.

2.14.

“Participant” shall mean an Eligible Employee who participates in the Plan.

2.15.

“Subsidiary” shall mean any corporation having the relationship to the Company
described in Section 424(f) of the Code.

3.SHARES SUBJECT TO THE PLAN

Subject to Section 14, 1,000,000 Common Shares may be issued under the
Plan.  Such shares may be authorized but unissued Common Shares or Common Shares
acquired by the Company in the open market or otherwise.  If the total number of
shares which would otherwise be subject to options granted under the Plan on an
Offering Date exceeds the number of shares then available under the Plan (after
deduction of all shares for which options have been exercised or are then
outstanding), the Committee shall make a pro rata allocation of the shares
remaining

2

--------------------------------------------------------------------------------

available for option grant in as uniform a manner as shall be practicable and as
it shall determine to be equitable.  In such event, the Committee shall give
written notice to each Participant of such reduction of the number of option
shares affected thereby and shall similarly reduce the rate of payroll
deductions, if necessary.

4.PARTICIPATION

4.1.

Each Eligible Employee on an Offering Date shall become a Participant as of the
Offering Date by completing an Authorization Form and filing it with the
Committee by the date required by the Committee pursuant to such method as it
may be establish from time to time in its sole discretion.  Such authorization
will remain in effect for subsequent Offering Periods, until modified or
terminated by the Participant.

4.2.

Any person who first becomes an Eligible Employee during an Offering Period
shall become a Participant as of the first day of a subsequent Offering Date by
completing an Authorization Form and filing it with the Committee by the date
required by the Committee pursuant to such method as may be established by the
Committee from time to time in its sole discretion.  Such authorization will
remain in effect for subsequent Offering Periods, until modified or terminated
by the Participant.

4.3.

A person shall cease to be a Participant upon the earliest to occur of:

(a)the date the Participant ceases to be an Eligible Employee for any reason;

(b)the first day of the Offering Period beginning after the date on which the
Participant ceases payroll deduction under the Plan pursuant to Section 6.1; or

(c)the date of a withdrawal from the Plan by the Participant as provided in
Section 9.

5.GRANT OF OPTION

5.1.

On each Offering Date the Company shall grant each Participant an option to
purchase Common Shares, subject to the limitations set forth in Sections 3 and
5.3.

5.2.

The option price per Common Share subject to an offering shall be, unless
otherwise determined by the Committee and communicated to Participants prior to
the deadline for Participants to file their Authorization Forms for the Offering
Period to which the Authorization Form applies, eighty-five percent (85%) of the
Fair Market Value of a Common Share on the Exercise Date.

5.3.

No Participant shall be granted an option which permits the Participant’s rights
to purchase Common Shares under the Plan and all other employee stock purchase
plans of the Company to accrue at a rate which exceeds $25,000 of the Fair
Market Value of the Common Shares on the Offering Date for each calendar year in
which such option is outstanding at any time; for purposes of this limitation,
there shall be counted only options to which Section 423 of the Code applies.

3

--------------------------------------------------------------------------------

6.PAYROLL DEDUCTIONS

6.1.

A Participant may, in accordance with rules adopted by the Committee, file an
Authorization Form that authorize a payroll deduction of any whole number
percentage from one percent (1%) to ten percent (10%) (or such other percentage
as may be established by the Committee from time to time in its sole discretion)
of such Participant’s Compensation on each pay period during the Offering
Period.  A Participant may increase such payroll deduction effective as of each
Offering Date provided the Participant files an Authorization Form requesting
the increase in accordance with rules established by the Committee.  A
Participant may decrease or cease payroll deductions during an Offering Period
by filing an Authorization Form requesting the decrease or cessation in
accordance with rules established by the Committee.

6.2.

All payroll deductions made by a Participant shall be credited to the
Participant’s Account.  A Participant may not make any additional payments to
the Participant’s Account.

7.EXERCISE OF OPTION

7.1.

Unless a Participant withdraws from the Plan as provided in Section 9, the
Participant’s option to purchase Common Shares will be exercised automatically
on the Exercise Date, and the maximum number of full Common Shares subject to
such option will be purchased for such Participant at the applicable option
price with the accumulated payroll deductions in the Participant’s Account.  No
fractional shares shall be issued under the Plan.

7.2.

The Common Shares purchased upon exercise of an option hereunder shall be
credited to the Participant’s Account and shall be deemed to be transferred to
the Participant on the Exercise Date and, except as otherwise provided herein,
the Participant shall have all rights of a shareholder with respect to such
shares.  Common Shares received upon stock dividends or stock splits shall be
treated as having been purchased on the Exercise Date of the shares to which
they relate.

8.DELIVERY OF COMMON SHARES

As promptly as practicable after receipt by the Committee of a request for
withdrawal of Common Shares from any Participant in accordance with rules
established by the Committee, the Committee shall arrange for delivery to such
Participant of the Common Shares which the Participant requests to
withdraw.  Withdrawals may be made no more frequently than twice each calendar
year unless approved by the Committee in its sole discretion.

9.WITHDRAWAL; TERMINATION OF EMPLOYMENT

9.1.

A Participant may withdraw all, but not less than all, the payroll deductions
and cash dividends credited to the Participant’s Account at any time by giving
written notice to the Committee which is received at least thirty (30) days
prior to the Exercise Date (or such other notice period as may be established by
the Committee from time to time in its sole discretion).  All such payroll
deductions and cash dividends credited to the Participant’s Account will be paid
to the Participant promptly after receipt of such Participant’s notice of
withdrawal and the Participant’s option for the Offering Period in which the
withdrawal occurs will be automatically

4

--------------------------------------------------------------------------------

terminated.  No further payroll deductions for the purchase of Common Shares
will be made for the Participant during such Offering Period, and any additional
cash dividends during the Offering Period will be distributed to the
Participant.

9.2.

Upon termination of a Participant’s status as an Employee during the Offering
Period for any reason the payroll deductions and cash dividends remaining
credited to the Participant’s Account will be returned (and any future cash
dividends will be distributed) to the Participant or, in the case of the
Participant’s death, the estate of the Participant, and the Participant’s option
will be automatically terminated.  A Participant’s status as an Employee shall
not be considered terminated in the case of a leave of absence agreed to in
writing by the Company or a Subsidiary (including but not limited to, military
and sick leave), provided that such leave is for a period of not more than six
(6) months or reemployment upon expiration of such leave is guaranteed by
contract or statute.

9.3.

A Participant’s withdrawal from an offering will not have any effect upon such
Participant’s eligibility to participant in a subsequent offering.

10.DIVIDENDS

10.1.

Cash dividends paid on Common Shares held in a Participant’s Account shall be
distributed to Participants as soon as practicable.  Dividends paid in Common
Shares or stock splits of the Common Shares shall be credited to the Accounts of
Participants.  Dividends paid on Common Shares in property (other than cash or
Common Shares) shall be distributed to Participants as soon as practicable.

10.2.

No interest shall accrue on or be payable with respect to the payroll deductions
or credited cash dividends or a Participant in the Plan.

11.ADMINISTRATION

The Plan shall be administered by the Committee, and the Committee may select a
third party administrator to whom its duties and responsibilities hereunder may
be delegated.  The Committee shall have full power and authority, subject to the
provisions of the Plan, to promulgate such rules and regulations as it deems
necessary for the proper administration of the Plan, to interpret the provisions
and supervise the administration of the Plan, and to take all action in
connection therewith or in relation thereto as it deems necessary or
advisable.  Any decision reduced to writing and signed by a majority of the
members of the Committee shall be fully effective as if it had been made at a
meeting duly held.  The determination of the Committee on any matters relating
to the Plan shall be final, binding and conclusive.  The Company will pay all
expenses incurred in the administration of the Plan.  No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan, and all members of the Committee shall
be fully indemnified by the Company with respect to any such action,
determination or interpretation.

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other

5

--------------------------------------------------------------------------------

contributions by Participants, payment of interest, conversion of local
currency, data privacy security, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements; however, if
such varying provisions are not in accordance with the provisions of Section
423(b) of the Code, including but not limited to the requirement of Section
423(b)(5) of the Code that all options granted under the Plan shall have the
same rights and privileges unless otherwise provided under the Code and the
regulations promulgated thereunder, then the individuals affected by such
varying provisions shall be deemed to be participating under a sub-plan and not
in the Plan. The Committee may also adopt subplans applicable to particular
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code and shall be deemed to be outside the scope of
Section 423 of the Code unless the terms of the sub-plan provide to the
contrary.  The rules of such subplans may take precedence over other provisions
of this Plan, with the exception of Section 3, but unless otherwise superseded
by the terms of such subplan, the provisions of this Plan shall govern the
operation of such subplan.  The Committee shall not be required to obtain the
approval of shareholders prior to the adoption, amendment or termination of any
subplan unless required by the laws of the foreign jurisdiction in which
Eligible Employees participating in the subplan are located.

12.NO TRANSFERABILITY

Neither payroll deductions credited to a Participant’s Account nor any rights
with regard to the exercise of an option or to receive Common Shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will or the laws of descent and distribution) by the
Participant.  Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Committee may treat such
act as an election to withdraw funds in accordance with Section 9.

13.USE OF FUNDS

All payroll deductions received or held by the Company under the Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.

14.EFFECT OF CERTAIN CHANGES

14.1.

In the event of any recapitalization, merger, consolidation, reorganization,
stock dividend, stock split, reverse stock split, combination or exchange of
shares, repurchase of shares, distribution of cash or property (other than a
regular cash dividend) spin-off or similar transaction or other change in
corporate structure affecting the Common Shares or the value thereof, the
Committee shall determine the equitable adjustments to be made under the Plan,
including without limitation adjustments to the number of Common Shares which
have been authorized for issuance under the Plan but have not yet been granted
under options, as well as the price per Common Share covered by each option
under the Plan which has not yet been exercised.

14.2.

In the event of the proposed liquidation or dissolution of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed

6

--------------------------------------------------------------------------------

transaction, unless otherwise provided by the Board in its sole discretion, and
all outstanding options shall automatically terminate and the amounts of all
payroll deductions will be refunded without interest to the Participants.

14.3.

In the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger or consolidation or similar combination of the Company
with or into another entity, then in the sole discretion of the Board, either
(1) each option shall be assumed or an equivalent option shall be substituted by
the successor corporation or parent or subsidiary of such successor entity,
(2) a date established by the Board on or before the date of consummation of
such merger, consolidation, combination or sale shall be treated as a Exercise
Date, and all outstanding options shall be exercised on such date, (3) all
outstanding options shall terminate and the accumulated payroll deductions will
be refunded without interest to the Participants, or (4) outstanding options
shall continue unchanged.

15.TERMINATION OR AMENDMENT

The Board may at any time terminate, suspend or amend the Plan as it shall deem
advisable.  No such termination may adversely affect options previously granted
without the consent of affected Participants.  No amendment shall be effective
unless approved by the shareholders of the Company if shareholder approval of
such amendment is required to comply with applicable law, including the rules
and regulations of the New York Stock Exchange (or such other principal
securities market on which the Common Shares are traded).

16.NO EMPLOYMENT RIGHTS

Nothing in the Plan shall confer upon any Participant the right to continue in
the employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of any
Participant at any time for any reason.

17.REGULATIONS AND OTHER APPROVALS; GOVERNING LAW

17.1.

This Plan and the right of all persons claiming an interest hereunder shall be
construed and determined in accordance with the laws of the State of California
without reference to principles of conflict of laws.

17.2.

The obligation of the Company to sell or deliver Common Shares with respect to
options granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable Federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

18.WITHHOLDING OF TAXES

If the Participant makes a disposition, within the meaning of Section 424(c) of
the Code and regulations promulgated thereunder, of any Common Shares issued to
such Participant pursuant to the Participant’s exercise of an option, and such
disposition occurs within the two-year period commencing on the day after the
Offering Date or within the one-year period commencing on the day after the
Exercise Date, such Participant shall, within five (5) days of such disposition,
notify the Company thereof and thereafter immediately deliver to the Company

7

--------------------------------------------------------------------------------

any amount of Federal, state or local income taxes and other amounts, if any,
which the Company informs the Participant the Company is required to withhold.

19.MISCELLANEOUS

19.1.

If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction, such
provision shall (a) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid and/or enforceable and as so limited shall
remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect.  If
the making of any payment or the provision of any other benefit required under
the Plan shall be held unlawful or otherwise invalid or unenforceable by a court
of competent jurisdiction, such unlawfulness, invalidity or unenforceability
shall not prevent any other payment or benefit from being made or provided under
the Plan, and if the making of any payment in full or the provision of any other
benefit required under the Plan in full would be unlawful or otherwise invalid
or unenforceable, then such unlawfulness, invalidity or unenforceability shall
not prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

19.2.

As used in the Plan, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”  

19.3.

The captions in the Plan are for convenience of reference only, and are not
intended to narrow, limit or affect the substance or interpretation of the
provisions contained herein.

20.EFFECTIVE DATE; APPROVAL OF STOCKHOLDERS

The Plan is effective as of April 26, 2007.  The Plan shall be submitted to the
shareholders of the Company for approval within twelve (12) months after the
date the Plan is adopted by the Board.  The Plan is conditioned upon the
approval of the shareholders of the Company, and failure to receive their
approval shall render the Plan and all outstanding options issued thereunder
null and void and of no effect.

 

100177810_2.DOC

8